 

 Exhibit 10.2

RESTATED, AMENDED AND SUPPLEMENTAL EMPLOYMENT AGREEMENT
 
THIS RESTATED, AMENDED AND SUPPLEMENTAL EMPLOYMENT AGREEMENT (the “2017
Agreement”) dated the 28th day of August, by and between Novume Solutions,
Inc.., a Delaware corporation (the “Company”), and Riaz Latifullah (the
“Executive”).
 
WITNESSETH:
 
WHEREAS, KeyStone Solutions, Inc. (“KeyStone Solutions”) and Executive entered
into an employment agreement dated the 1st day of August, 2016, by and between
the KeyStone Solutions, Inc. and the Executive (the “Agreement”), and
 
WHEREAS, the Company, KeyStone Solutions, Inc., KeyStone Merger Sub, LLC,
Brekford Merger Sub, Inc., and Brekford Traffic Safety, Inc. are merging into a
single company (the “Merger”) to be named Novume Solutions, Inc., and
 
WHEREAS, the parties intend this Agreement to be binding as of the merger
effective date of the Merger (the “2017 Agreement Effective Date”), to supersede
(to the extent inconsistent) the Agreement, and
 
WHEREAS the parties have agreed to modify certain terms of the Agreement to
reflect certain changes to the terms of employment, and
 
WHEREAS the Company desires to employ the Executive under the terms of this 2017
Agreement, and the Executive wishes to accept the terms of employment with the
Company, as set forth in this 2017 Agreement; the Agreement and the 2017
Agreement are collectively referred to as the “Agreements”.
 
WITNESSETH:
 
In consideration of the mutual promises and agreements set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
 
1. Employment and Effective Date.
 
a) The effective date of the Agreement was December 23, 2016 (the “Agreement
Effective Date”), the date on which KeyStone Solutions closed on the sale of its
Series A Preferred Stock resulting in gross proceeds to KeyStone Solutions as
approved by the Board of Directors of KeyStone Solutions (the “KeyStone Board”).
The Agreement Effective Date is the date on which the Agreement first became
binding on KeyStone Solutions and the Executive.
 
b) The Executive’s title shall be Executive Vice President, Corporate
Development as of the 2017 Agreement Effective Date. The Executive’s position
and assignments are subject to change. The Executive hereby accepts such
employment by the Company upon the terms and conditions hereinafter set forth.
 
2. Compensation.
 
a) For performance of all services rendered under this 2017 Agreement, the
Company shall pay the Executive a base salary at an annualized rate of $205,000
(the “Base Salary”) in installments payable in accordance with the Company’s
customary payroll practices and the law. The new Base Salary shall become
effective for the first full Company payroll cycle after the 2017 Agreement
Effective Date. The Executive shall receive a performance review on the
anniversary of the Agreement Effective Date, and the review will include a
determination of potential adjustment of the Executive’s Base Salary, along with
consideration for an annual discretionary performance bonus. Discretionary
interim period performance bonuses may also be awarded to the Executive. Nothing
herein should be interpreted as a guarantee of any discretionary performance
bonus or salary increase.
 
 
1

 
 
b) The Executive was previously granted in the Agreement an option to purchase
90,000 shares of KeyStone Solutions’ common stock (the “Option”). The Option was
subject to the terms of the KeyStone Solutions, Inc. 2016 Equity Award Plan (the
“Plan”) and applicable stock option agreement provided by KeyStone Solutions and
signed by the Executive and approved by the KeyStone Board. Upon the Merger, the
Option will be converted into 174,595 options to purchase Company common stock,
at a strike price of $1.4176 per share pursuant to the 2017 Equity Award Plan of
the Company (the”2017 Equity Plan”). Pursuant to the terms of the Plan, the
Option shares began vesting in successive equal monthly installments starting
March 1, 2017 and continuing over the 24-month period thereafter. The vesting of
options to purchase stock that vested under the Plan will be deemed converted
into vested options under the 2017 Equity Plan to the same extent as they had
already vested under the Plan, as of the 2017 Agreement Effective Date. Such
vested options shall remain in effect provided that the Executive continues in
service with the Company through each vesting event as provided in the 2017
Equity Plan, as same may be amended from time to time.
 
3. Duties. The Executive shall be employed as an executive of the Company, and
shall have such duties as are assigned or delegated to him by the Company. The
Executive shall devote his full working time and attention to the business of
the Company and shall cooperate fully in the advancement of the best interests
of the Company. Subject to approval from the Company in writing in advance, the
Executive agrees not to engage in any activities outside of the scope of the
Executive’s employment that would detract from, or interfere with, the
fulfillment of his responsibilities or duties under this Agreement.
 
4. Expenses. Subject to compliance by the Executive with such policies regarding
expenses and expense reimbursement as may be adopted from time to time by the
Company, the Executive is authorized to incur reasonable expenses in the
performance of his duties hereunder in furtherance of the business and affairs
of the Company, and the Company will reimburse the Executive for all such
reasonable expenses, upon the presentation by the Executive of an itemized
account satisfactory to the Company in substantiation of such expenses when
claiming reimbursement.
 
5. Employee Benefits; Vacations. The Executive shall be eligible to participate
in such life insurance, medical and other employee benefit plans of the Company
that may be in effect from time to time, to the extent he is eligible under the
terms of those plans, on the same basis as other similarly situated executive
officers of the Company. The Company may from time to time modify or eliminate
any or all benefits extended or provided in its sole discretion, subject to
applicable law. The Executive shall be entitled to three weeks of paid vacation
per year, which shall accrue and be used in accordance with the policies of the
Company in effect from time to time, as determined by the Board of Directors of
the Company. Subject to such policies, any accrued but unused paid vacation
shall be paid out to Executive upon termination of employment unless the Company
terminates Executive’s employment for Cause (as defined in Section 11) or the
Executive resigns his employment for other than Good Reason (as defined in
Section 11).
 
6. Taxation of Payments and Benefits. The Company shall make deductions,
withholdings and tax reports with respect to payments and benefits under this
Agreement to the extent that it reasonably and in good faith believes that it is
required to make such deductions, withholdings and tax reports. Payments under
this Agreement shall be in amounts net of any such deductions or withholdings.
Nothing in this Agreement shall be construed to require the Company to make any
payments to compensate the Executive for any adverse tax effect associated with
any payments or benefits or for any deduction or withholding from any payment or
benefit.
 
7. Termination. Either the Executive or the Company may terminate the employment
relationship at any time, with or without Cause (as such term is defined in
Section 11) on advance notice as provided herein or with immediate effect if the
termination is for Cause. The Executive agrees to give the Employer at least
fourteen (14) days prior written notice if he decides to terminate his
employment. Except in the case of a termination for Cause, the Company agrees
that it will provide identical notice. The term of the Executive’s employment
hereunder shall continue until this Agreement is terminated as provided below,
and is hereinafter referred to as the “Employment Period.” Upon termination of
the Executive’s employment for any reason, the Executive will be entitled to any
earned but unpaid Base Salary, commission, and bonus, as required by law, as
well as the following additional benefits:
 
a) Subject to compliance with Section 7(d), in the event that the Executive’s
employment is terminated by the Company, for reasons other than Cause (as such
term is defined in Section 11) or in the event the Executive resigns his
employment for Good Reason (as defined in Section 11), the Executive will be
provided a severance package equal to a pre-determined number of months of base
salary and such percentage of health premiums for the Executive’s family as
would have been paid for by the Company (pursuant to the applicable policy and
plan documents) during the corresponding time period (collectively, the
“Separation Payment”) pursuant to the schedule below:
 
●
September 1-September 30, 2017, a period of twelve (12) months after
termination;
●
October 1-October 31, 2017, a period of eleven (11) months after termination;
●
November 1-November 30, 2017, a period of ten (10) months after termination;
●
December 1-December 31, 2017, a period of nine (9) months after termination;
●
January 1-January 31, 2018, a period of eight (8) months after termination;
●
February 1-February 28, 2018, a period of seven (7) months after termination; or
●
March 1, 2018 or after, a period of six (6) months after termination.
 
The Separation Payment shall be paid in equal monthly installments and shall
begin within fifteen (15) business days of the effective date of the release
noted in Section 7(d). In the event that the Executive’s employment is
terminated by the Company for reasons other than Cause or by the Executive for
Good Reason, half of all unvested Option shares shall vest immediately, pursuant
to the terms of the applicable stock option agreement and Plan (together with
Separation Payment, the “Separation Consideration”).
 
b) In the event that the Executive’s employment is terminated for Cause or the
Executive resigns without Good Reason, the Executive will not be entitled to any
Separation Consideration or any other severance remuneration.
 
c) Notwithstanding any termination of the Executive’s employment for any reason
(with or without Cause or Good Reason), the Executive will continue to be bound
by the provisions of the Proprietary Rights Agreement (as defined below).
 
 
2

 
 
d) All payments and benefits provided pursuant to Section 7(a) shall be
conditioned upon the Executive’s execution and non-revocation of a general
release of liabilities favoring the Company. The Executive’s refusal to execute
a general release shall constitute a waiver by the Executive of any and all
benefits referenced in Section 7(a). The Company will not be obligated to
commence or continue any such payments to the Executive under Section 7(a) in
the event the Executive materially breaches the terms of the 2017 Agreement or
the Confidentiality Agreement (as defined below) and fails to cure such breach
within thirty (30) days of written notice thereof detailing such breach.
 
8. Confidentiality, Non–Solicitation and Invention Assignment Agreement. The
Company considers the protection of its confidential information and proprietary
materials to be very important. Therefore, as a condition of the Executive’s
employment, the Executive will be required to execute a confidentiality,
non-solicitation and invention assignment agreement substantially in the form
attached hereto as Exhibit A (the “Proprietary Rights Agreement”) on the date
hereof.
 
9. Documents, Records, etc. All documents, records, data, apparatus, equipment
and other physical property, whether or not pertaining to Confidential
Information (as defined in the Proprietary Rights Agreement), which are
furnished to the Executive by the Company or are produced by the Executive in
connection with the Executive’s employment will be and remain the sole property
of the Employer. The Executive will return to the Company all such materials and
property as and when requested by the Employer. In any event, the Executive will
return all such materials and property immediately upon termination of the
Executive’s employment for any reason.
 
10. No Conflict. The Executive hereby represents and warrants to the Company
that (a) the 2017 Agreement constitutes the Executive’s legal and binding
obligation, enforceable against him in accordance with its terms, (b) his
execution and performance of the 2017 Agreement does not and will not breach any
other agreement, arrangements, understanding, obligation of confidentiality or
employment relationship to which he is a party or by which he is bound, and (c)
while employed by the Company, he will not enter into any agreement, either
written or oral, in conflict with the 2017 Agreement or his obligations
hereunder.
 
11. Definitions.
 
a) The term “Cause” shall mean (i) the Executive’s intentional, willful or
knowing failure or refusal to perform the Executive’s duties (other than as a
result of physical or mental illness, accident or injury); (ii) dishonesty,
willful or gross misconduct, or illegal conduct by the Executive in connection
with the Executive’s employment with the Company; (iii) the Executive’s
conviction of, or plea of guilty or nolo contendere to, a charge of commission
of a felony (exclusive of any felony relating to negligent operation of a motor
vehicle); and (iv) a material breach by the Executive of the Proprietary Rights
Agreement; provided, however, in the case of clauses (i) and (iv) above, the
Company shall be required to give the Executive fifteen (15) calendar days prior
written notice of its intention to terminate the Executive for Cause and the
Executive shall have the opportunity during such fifteen (15) day period to cure
such event if such event is capable of being cured; provided, further, that in
the event that the Executive terminates his employment with the Company during
such fifteen (15) day period for any reason, such termination shall be
considered a termination for Cause.
 
b) The term “Good Reason” shall mean (i) any material reduction of the
Executive’s Base Salary, unless similar reductions are imposed on all similarly
situated executive officers of the Company (ii) any material breach by the
Company of its obligations under the 2017 Agreement, and (iii) a change without
the Executive’s consent in the principal location of the Company’s office to an
office that is more than 25 miles from the current location and the Executive’s
primary residence (if such move increases the Executive’s commute); provided
that in any case the Executive provides the Company with written notice of the
Executive’s intention to terminate the Executive’s employment for Good Reason
within thirty (30) days after the occurrence of the event that the Executive
believes would constitute Good Reason, gives the Company an opportunity to cure
for thirty (30) days following receipt of such notice from the Executive, if the
event is capable of being cured or, if not capable of being cured, to have the
Company’s representatives meet with the Executive and the Executive’s counsel to
be heard regarding whether Good Reason exists for the Executive to terminate the
Executive’s employment with the Company and the Executive terminates employment
within thirty days after the end of the cure period if the Good Reason condition
is not cured.
 
c) The term “person” shall mean any individual, corporation, firm, association,
partnership, other legal entity or other form of business organization.
 
12. Section 409A.
 
a) Anything in the 2017 Agreement to the contrary notwithstanding, if at the
time of the Executive’s separation from service within the meaning of Section
409A of the Code, the Company determines that the Executive is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to
the extent any payment or benefit that the Executive becomes entitled to under
the 2017 Agreement on account of the Executive’s separation from service would
be considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided until the date that is the earlier of (A) six
months and one day after the Executive’s separation from service, or (B) the
Executive’s death. If any such delayed cash payment is otherwise payable on an
installment basis, the first payment shall include a catch-up payment covering
amounts that would otherwise have been paid during the six-month period but for
the application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule.
 
b) The parties intend that the 2017 Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. The parties agree that the 2017 Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.
 
 
3

 
 
c) The determination of whether and when a separation from service has occurred
shall be made by the Company in accordance with the presumptions set forth in
Treasury Regulation Section 1.409A-1(h).
 
d) The Company makes no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of the 2017 Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.
 
13. Successors and Assigns; Entire Agreement; No Assignment. the 2017 Agreement
shall bind and inure to the benefit of the parties hereto and their respective
successors or heirs, distributes and personal representatives. The 2017
Agreement and the Proprietary Rights Agreement contain the entire agreement
between the parties with respect to the subject matter hereof and supersede
other prior and contemporaneous arrangements or understandings with respect
thereto. The Executive may not assign the 2017 Agreement without the prior
written consent of the Company.
 
14. Notices. All notices and other communications required or permitted
hereunder or necessary or convenient in connection herewith shall be in writing
and shall be deemed to have been given when hand-delivered, mailed by registered
or certified mail (three days after deposited), faxed (with confirmation
received) or sent by a nationally recognized courier service, as follows
(provided that notice of change of address shall be deemed given only when
received):
 
If to the Company: 
Novume Solutions, Inc.
14420 Albemarle Point Place
Chantilly, VA 20151
Attn: Chairman
Attn: CEO
 
 
If to the Executive: 
Riaz Latifullah
4920 30th St. NW
Washington, DC 20008
 
or to such other names and addresses as the Company or the Executive, as the
case may be, shall designate by notice to each other person entitled to receive
notices in the manner specified in this Section 14.
 
15. Changes; No Waiver; Remedies Cumulative. The terms and provisions of the
Agreements may not be modified or amended, or any of the provisions hereof
waived, temporarily or permanently, without the prior written consent of each of
the parties hereto. Either party’s waiver or failure to enforce the terms of the
Agreements or any similar agreement in one instance shall not constitute a
waiver of its or his rights hereunder with respect to other violations of this
or any other agreement. No remedy conferred upon the Company or the Executive by
the 2017 Agreement is intended to be exclusive of any other remedy, and each and
every such remedy shall be cumulative and shall be in addition to any other
remedy given hereunder or now or hereafter existing at law or in equity.
 
16. Governing Law. The Agreements and (unless otherwise provided) all amendments
hereof and waivers and consents hereunder shall be governed by the law of the
Commonwealth of Virginia, without regard to the conflicts of law principles.
 
17. Severability. The Executive and the Company agree that should any provision
of the 2017 Agreement be judicially determined invalid or unenforceable, that
portion of the 2017 Agreement may be modified to comply with the law. The
Executive and the Company further agree that the invalidity or unenforceability
of any provision of the 2017 Agreement will not affect the validity or
enforceability of its remaining provisions.
 
 
4

 
 
18. Execution of Other Agreements. The Confidentiality Agreement is hereby
incorporated into the 2017 Agreement in its entirety and is made an integral
part of the 2017 Agreement .
 
19. Headings; Counterparts. All section headings are for convenience only. The
2017 Amendment may be executed in several counterparts, each of which is an
original, and may be transmitted electronically, with such electronic copy
serving as an original.
 
20. Termination of the 2017 Agreement. Unless otherwise terminated pursuant to
Section 7, this 2017 Agreement expires three years from the Agreement Effective
Date, but may be extended in writing by mutual consent.
 
IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first above written.
 
 
 
SEE SEPARATE SIGNHATURE PAGE
 
 
 
 
 
 
5

 
 
 
 
 
 
 
NOVUME SOLUTIONS, INC.
 
 
By: /s/ Robert Berman                          

 
Name: Robert Berman                         

EXECUTIVE:
 
 
/s/ Riaz Latifullah                                 

RIAZ LATIFULLAH
 
 
 
6

 
EXHIBIT A
 
PROPRIETARY RIGHTS AGREEMENT
 
THIS PROPRIETARY RIGHTS AGREEMENT (the “Agreement’) dated as of the same date as
the Restated, Amended and Supplemental Employment Agreement (the “Employment
Agreement”) between the parties of even date herewith between Novume Solutions,
Inc. (the “Company”), a Delaware corporation, and Riaz Latifullah (“You”, “Your”
or the “Executive”).
 
WITNESSETH:
 
             WHEREAS, the parties desire to confirm their understanding with
respect to (i) your agreement not to compete with the Company or any present or
future parent, subsidiary or affiliate thereof (collectively, the “Company
Group”), (ii) your agreement to protect and preserve information and property
which is confidential and proprietary to the Company and/or the Company Group
and (iii) your agreement with respect to the ownership of inventions, ideas,
copyrights and patents which may be used in the business of the Company and/or
the Company Group, and
 
             WHEREAS, your execution and return of this Agreement is a condition
of your employment with the Company.
 
             NOW THEREFORE, in consideration of the mutual promises and
covenants contained in this Agreement and the Employment Agreement between the
parties of even date herewith, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby mutually acknowledged, the
parties hereto hereby agree as follows:
 

            
1.            
Prohibited Competition, Solicitation and Disparagement.
 
                       
(a)            
Certain Acknowledgements and Agreements.
 
(i)          We have discussed, and you recognize and acknowledge the
competitive and proprietary aspects of the business of the Company and the
Company Group.           
 
(ii)          You acknowledge that a business will be deemed a “Competitive
Business” if it competes directly with any of the services or manufactures or
sells any directly competitive product provided or offered by, or which could
substitute for services or products of, the Company or the Company Group during
the year preceding the termination of your employment with the Company or the
Company Group or if it performs any other services and/or engages in the
marketing, production, manufacture, distribution or sale of any product or
service substantially similar to or which could substitute for services or
products performed, produced, marketed, manufactured, distributed, sold, under
development or planned by the Company or the Company Group during the year
preceding the termination of your employment with the Company or the Company
Group.
 
(iii)        You further acknowledge that, during the course of your employment
with the Company or Company Group, the Company and/or the Company Group will
furnish, disclose or make available to you valuable Confidential Information (as
defined below) related to the Company’s and the Company Group’s business and
that the Company and the Company Group will provide you with unique and
specialized training, experiences and opportunities. You also acknowledge that
such Confidential Information and such training, experiences and opportunities
have been developed and will be developed by the Company and the Company Group
through the expenditure by the Company and/or the Company Group of substantial
time, effort and money and that the Company believes that all such Confidential
Information and training, experiences and opportunities could be used by you to
compete with the Company and/or the Company Group. Further, in the course of
your employment with the Company and/or Company Group, you will be introduced to
and collaborate with and maintain substantial relationships with customers,
prospective customers, other business partners, and prospective business
partners of the Company and/or Company Group.
 
(iv)         For purposes of this Agreement, “Confidential Information,”
means confidential and proprietary information of the Company and/or the Company
Group, whether in written, oral, electronic or other form, including but not
limited to, information and facts concerning business plans, marketing plans,
strategies, forecasts, customers, future customers, suppliers, licensors,
licensees, partners, investors, affiliates or others, training methods and
materials, financial information, pricing, sales prospects, client and partner
lists, inventions, tests, test results, product assessments, improvements or any
other scientific, technical or trade secrets of the Company and/or the Company
Group or of any third party provided to you or the Company and/or the Company
Group, provided that Confidential Information will not include information that
is in the public domain or that is generally known by competitors of the Company
or the Company Group other than through any fault, act or omission by you. The
phrase, “trade secrets,” as used in this Agreement, will be given its broadest
possible interpretation under the law of the Commonwealth of Virginia and will
include, without limitation, anything tangible or intangible or electronically
kept or stored, which constitutes, represents, evidences or records any secret
scientific, technical, merchandising, production or management information, or
any design, process, procedure, formula, invention, improvement or other
confidential or proprietary information or documents.
 
 
7

 
 
(v)          You acknowledge that the Company has stated to you that the
Company’s and the Company Group’s business reaches worldwide and that the
Company and the Company Group does not operate as a traditional “brick and
mortar” business with operations in a limited geographic area.
 
(vi)        For purposes of this agreement, “termination” is defined to include
your resignation or termination by the Company and/or the Company Group under
any circumstances.
 
(b)           Non-Competition; Non-Solicitation; Non-Disparagement. During the
period in which you are employed by the Company and/or the Company Group and for
a period of one (1) year following the termination of your employment with the
Company and/or the Company Group for any reason or for no reason, you will not,
without the prior written consent of the Company and/or the Company Group, as
applicable:
 
(i)           Subject only to the terms of your Employment Agreement with the
Company of even date herewith, for yourself or on behalf of any other person or
entity, directly or indirectly, either as principal, partner, stockholder,
officer, director, member, employee, consultant, agent, representative or in any
other capacity, own, manage, operate, control or consult with or for, or be
employed by, or otherwise associate in any manner with, engage in, or have an
ownership or other financial interest in, any Competitive Business to provide
the same type of services you provided to the Company or the Company Group
(each, a “Restricted Activity”) anywhere in the United States where the Company
or the Company Group’s business has reached at any time during your employment
with the Company or the Company Group (the “Restricted Territory”), except that
nothing contained herein will preclude you from purchasing or owning securities
of any such business if such securities are publicly traded, and provided that
your holdings do not exceed one percent (1%) of the issued and outstanding
securities of any class of securities of such business; or
 
(ii)          Either individually or on behalf of or through any third party,
directly or indirectly, solicit, divert or appropriate or attempt to solicit,
divert or appropriate any customer or other business partner of the Company or
the Company Group (or any person or entity which was a customer or business
partner, or a prospective customer or business partner with respect to which the
Company and/or the Company Group has developed or made a sales presentation),
with whom you had material contact during the period in which you were employed
with the Company and/or the Company Group, for the purpose of competing with the
Company or the Company Group or reducing the Company’s or the Company Group’s
relationship with any customers or other business partners of the Company or the
Company Group; or
 
(iii)        Either individually or on behalf of or through any third party,
directly or indirectly, employ, hire, cause to be employed or engaged, or
solicit the employment or the engagement as a consultant of any employee of or
consultant to the Company or the Company Group while any such person is employed
by or providing consulting services to the Company or the Company Group or
within six (6) months after any such person ceases to be an employee or
consultant with the Company Group; or
 
(iv)           Either individually or on behalf of or through any third party,
directly or indirectly, interfere with or attempt to interfere with, the
relations between the Company and/or the Company Group and any vendor or
supplier to the Company or the Company Group; or
 
(v)           During the course of your employment with the Company and/or the
Company Group and at all times thereafter (notwithstanding the one year period
noted above), you will not make any statement that is professionally or
personally disparaging or defamatory about the Company the Company Group, any of
its officers, directors, shareholders or employees including, but not limited
to, any statement that disparages any person, product, service, financing,
financial condition, capability or other aspect of the Company’s or the Company
Group’s business or any of its officers, directors, shareholders or employees.
You further agree that during the course of your employment with the Company
and/or the Company Group you will not engage in any conduct that is intended to
or has the result of inflicting harm upon the professional or personal
reputation of the Company or the Company Group or any of its officers,
directors, shareholders or employees.
 
(vi)        The Company Group agrees and covenants that it shall take all
corporate action within its power to cause its officers and directors to refrain
from making any defamatory or disparaging remarks, comments, or statements
concerning you during the term of your employment with the Company and/or the
Company Group and at all times thereafter.
 
(vii)       This Section 1(b) does not, in any way, restrict or impede the
parties from exercising protected rights to the extent that such rights cannot
be waived by agreement or from complying with any applicable law or regulation
or a valid order of a court of competent jurisdiction or an authorized
government agency, provided that such compliance does not exceed that required
by the law, regulation, or order.
 
(c)            Reasonableness of Restrictions. You further recognize and
acknowledge that (i) the types of employment which are prohibited by this
Section 1 are narrow and reasonable in relation to the skills which represent
your principal salable assets both to the Company and the Company Group and to
other prospective employers, and (ii) the specific but broad geographical scope
of the provisions of this Section 1 is reasonable, legitimate and fair to you in
light of the nature of the company’s and the Company Group’s technology and
services, the Company’s and the Company Group’s need to market and sell its
services and products in an appropriate manner and in light of the limited
restrictions on the type of activity prohibited compared to the activities for
which you are qualified to earn a livelihood. Therefore, you agree that each of
the provisions of this Section 1 is fair and reasonable in scope and duration,
to adequately protect the Company’s and the Company Group’s legitimate
interests, and constitutes a key component of, and consideration for, this
Section 1.
 
 
8

 
 
(d)             Survival of Acknowledgements and Agreements. Your
acknowledgements and agreements set forth in this Section 1 will survive the
termination of your employment with the Company for any reason or for no reason.
 
            
2.            
Protected Information. You will at all times, both during the period while you
are employed by the Company and after the termination of your employment with
the Company and/or the Company Group for any reason or for no reason, maintain
in confidence and will not, without the prior written consent of the Company
and/or the Company Group (as applicable), use, except in the course of
performance of your duties for the Company and/or the Company Group or by court
order or other applicable legal process, disclose or give to others any
Confidential Information.   In the event you are questioned about, or requested
to provide, Confidential Information by anyone not employed by or otherwise
affiliated with the Company or the Company Group or by an employee of or a
consultant to the Company or the Company Group (or any other person) not
authorized to receive Confidential Information, or concerning any fact or
circumstance relating thereto, you will promptly notify the Company and the
Company Group. Upon the termination of your employment with the Company and the
Company Group for any reason or for no reason, or if the Company or the Company
Group otherwise requests, (i) you will return to the Company and the Company
Group all tangible Confidential Information and copies thereof (regardless how
such Confidential Information or copies are maintained) and (ii) you will
deliver to the Company and the Company Group any property of the Company or the
Company Group which may be in your possession, including products, materials,
memoranda, notes, records, reports, or other documents, photocopies or
electronic versions of the same. The terms of this Section 2 are in addition to,
and not in lieu of, any statutory or other contractual or legal obligation that
you may have relating to the protection of the Company and the Company Group’s
Confidential Information. The terms of this Section 2 will survive indefinitely
any termination of your employment with the Company Group for any reason or for
no reason.
 
            
3.            
Ownership of Ideas, Copyrights and Patents.
 
(a)           Property of the Company and/or the Company Group. All ideas,
discoveries, creations, manuscripts and properties, innovations, improvements,
know-how, inventions, designs, developments, apparatus, techniques, methods, and
formulae (collectively the “Inventions”) which may be used in the business of
the Company or the Company Group, whether patentable, copyrightable or not,
which you conceive, reduce to practice or develop (whether alone or in
conjunction with another or others) during the period while you are employed
with the Company and/or the Company Group and which in any way relate to the
Company’s or the Company Group’s business will be the sole and exclusive
property of the Company and/or Company Group (as applicable).  You agree that
you will not publish any of the Inventions without the prior written consent of
the Company and the Company Group. Without limiting the foregoing, you also
acknowledge that all original works of authorship which are made by you (solely
or jointly with others) during and within the scope of your employment or during
your employment which relate to the business of the Company or the Company Group
or a Company or Company Group affiliate and which are protectable by copyright
are “works made for hire” pursuant to the United States Copyright Act (17 U.S.C.
Section 101). You hereby assign to the Company Group or its designee all of your
right, title and interest in and to all of the foregoing. You further represent
that, to the best of your knowledge and belief, none of the Inventions will
violate or infringe upon any right, patent, copyright, trademark or right of
privacy, or constitute libel or slander against or violate any other rights of
any person, firm or corporation, and that you will use your best efforts to
prevent any such violation.
 
(b)           Cooperation. At any time during or after the period during which
you are employed by the Company Group, you will fully cooperate with the Company
Group and its attorneys and agents, as is reasonably necessary, in the
preparation and filing of all papers and other documents as may be required to
perfect the Company Group’s rights in and to any of such Inventions, including,
but not limited to, joining in any proceeding to obtain letters patent,
copyrights, trademarks or other legal rights with respect to any such Inventions
in the United States and in any and all other countries, provided that the
Company Group will bear the expense of such proceedings, and that any patent or
other legal right so issued to you personally will be assigned by you to the
Company Group or its designee without charge by you.
 
(c)           Licensing and Use of Innovations. With respect to any Inventions,
and work of any similar nature (from any source), whenever created, which you
have not prepared or originated in the performance of your employment, but which
you provide to the Company Group or incorporate in any Company Group product or
system, to the extent that the Executive has the right, power, authority or
discretion to do so, you hereby grant to the Company Group a royalty-free, fully
paid-up, non-exclusive, perpetual and irrevocable license throughout the world
to use, modify, create derivative works from, disclose, publish, translate,
reproduce, deliver, perform, dispose of, and to authorize others so to do, all
such Inventions. You will not include in any Inventions you deliver to the
Company Group or use on its behalf, without the prior written approval of the
Company Group, any material which is or will be patented, copyrighted or
trademarked by you or others unless you provide the Company Group with the
written permission of the holder of any patent, copyright or trademark owner for
the Company Group to use such material in a manner consistent with then-current
Company Group policy. Subject to the license referred to hereinabove, nothing in
this Agreement shall be construed as an assignment, transfer, waiver, or
relinquishment by you of any rights, title, or interests (including, without
limitation, patent, copyright and trademark interests) in Inventions or works of
authorship conceived or developed by you either before your employment with the
Company or after your employment with the Company.
 
            
4.            
Disclosure to Future Employers. During your employment with the company and for
the period of one (1) year immediately thereafter, you will provide, and the
Company Group, in its discretion, may provide, a copy of this Agreement to any
business or enterprise which you may directly or indirectly own, manage,
operate, finance, join, control or in which you may participate in the
ownership, management, operation, financing, or control, or with which you may
be connected as an officer, director, employee, partner, principal, agent,
representative, consultant or otherwise.
 
            
5.            
No Conflicting Agreements. You hereby represent and warrant that you have
no commitments or obligations inconsistent with this Agreement and that you will
indemnify and hold the Company Group harmless against loss, damage, liability or
expense arising from any claim based upon any purported inconsistent commitment
or obligation. In addition:
 
(a)  You represent that you have no agreement or other legal obligation with any
prior employer or any other person or entity that restricts your ability to
perform any function for the Company.
 
 
9

 
 
(b) You have been advised by the Company that at no time should you divulge to
or use for the benefit of the Company any trade secret or confidential or
proprietary information of any previous employer. You have not divulged or used
any such information for the benefit of the Company.
 
(c)  You have not and will not misappropriate any Invention that you played any
part in creating while working for any former employer.
 
(d) You recognize that the Company and the Company Group have received, and in
the future will receive, confidential or proprietary information from third
parties subject to a duty on the Company and/or the Company Group to maintain
the confidentiality of such information and to use it only for certain limited
purposes. You agree to hold all such confidential and proprietary information in
the strictest confidence and not to disclose it to any person or entity or to
use it except as necessary in the course of performance of your duties for the
Company and/or the Company Group consistent with the Company’s and/or the
Company Group’s agreement with such third parties or pursuant to a court order
or other applicable legal process (in which instance you will provide the
Company and the Company Group with notice of such court order or other
applicable legal process within four [4] business day of your receipt of same).
 
(e)  You acknowledge that the Company has based important business decisions on
these representations, and affirm that all of the statements included herein are
true.
 
            
6.            
General.
 
(a)           Agreement Enforceable if You Are Transferred. You acknowledge and
agree that if consistent with the Employment Agreement of even date herewith or
pursuant to your agreement you should transfer between or among any affiliates
of the Company, wherever situated, or be promoted or reassigned to functions
other than your present functions, all terms of this Agreement shall continue to
apply with full force.
 
(b)           All notices and other communications required or permitted
hereunder or necessary or convenient in connection herewith shall be in writing
and shall be deemed to have been given when hand-delivered, mailed by registered
or certified mail (three days after deposited), or sent by a nationally
recognized courier service (i.e. UPS, FedEx), to the following address (provided
that notice of change of address shall be deemed given only when received):
 
 
If to the Company:              Novume Solutions, Inc.
14420 Albemarle Point Place
Chantilly, VA 20151
Attn : Robert Berman, CEO
                                                                               
         rberman@novume.com
 
If to Executive: 
Riaz Latifullah
4920 30th St. NW
Washington, DC 20008
riaz@novume.com
 
or to such other names and addresses as the Company, the Company Group or the
Executive, as the case may be, shall designate by notice to each other person
entitled to receive notices in the manner specified in this Section 6(b). A copy
of any such notice or communication under this Section 6(b) shall be transmitted
via electronic mail to the party’s corresponding email address on the same day
as the notice’s or communication’s hand-delivery, mailing, or transmission by
courier service.
 
(c)           Entire Agreement. This Agreement and the Employment Agreement
contain the entire agreement between the parties with respect to the subject
matter hereof and supersede other prior and contemporaneous arrangements,
agreements, promises, warranties and understandings with respect thereto. No
statement, representation, warranty, covenant or agreement of any kind not
expressly set forth in this Agreement or the Employment Agreement will affect,
or be used to interpret, change or restrict, the express terms and provisions of
this Agreement.
 
(d)           Modifications, Amendments and Waivers. The terms and provisions of
this Agreement may not be modified, amended, altered, revised, changed, waived,
terminated, cancelled and/or rescinded, in whole or in part, except by a writing
executed by the parties hereto or except as otherwise specifically and expressly
set forth herein. No such waiver, nor any departure from the terms hereof, will
be deemed to be or will constitute a waiver or consent with respect to any other
terms or provisions of this Agreement, whether or not similar. Each such waiver
or consent will be effective only in the specific instance and for the purpose
for which it was given, and will not constitute a continuing waiver or consent.
 
 
10

 
 
(e)           Assignment. The Company may assign its rights and obligations
hereunder to any person or entity that succeeds to all or substantially all of
the Company or the Company Group’s business. You may not assign your rights and
obligations under this Agreement without the prior written consent of the
Company and the Company Group and any such attempted assignment by you without
the prior written consent of the Company and the Company Group will be void.
 
(f)           Benefit. All statements, representations, warranties, covenants
and agreements in this Agreement will be binding on the parties hereto and will
inure to the benefit of the respective successors and permitted assigns of each
party hereto. Nothing in this Agreement will be construed to create any rights
or obligations except between the Company and the Company Group and you, and no
person or entity other than the Company Group will be regarded as a third-party
beneficiary of this Agreement.
 
(g)        Governing Law. This Agreement shall be deemed to have been made in
the Commonwealth of Virginia, and the validity, interpretation and performance
of this Agreement shall be governed by, and construed in accordance with, the
internal law of the Commonwealth of Virginia, without giving effect to conflict
of law principles, and specifically excluding any conflict or choice of law rule
or principle that might otherwise refer construction or interpretation of this
Agreement to the substantive law of another jurisdiction.
 
(h)           Jurisdiction, Venue and Service of Process. Any legal action or
proceeding with respect to this Agreement must be brought in a court of
competent jurisdiction in the Commonwealth of Virginia and shall be subject to
the jurisdiction of such courts only. By execution and delivery of this
Agreement, each of the parties hereto accepts for itself and in respect of its
property, generally and unconditionally, the exclusive jurisdiction of the
aforesaid courts.
 
(i)           Waiver of Jury Trial. Any action, demand, claim or counterclaim
arising under or relating to this Agreement will be resolved by a judge alone
and each of the Company Group and you waive any right to a jury trial thereof.
 
(j)           Severability. The parties intend this Agreement to be enforced as
written. However, (i) if any provision, or part thereof, is held to be
unenforceable because of the duration of such provision or the geographic area
covered thereby, the court making such determination will have the power to
reduce the duration and/or geographic area of such provision, and/or to delete
specific words and phrases (“blue-pencilling”), and in its reduced or
blue-pencilled form such provision will then be enforceable and will be enforced
to the fullest extent permitted by law and (ii) if any portion or provision of
this Agreement is to any extent declared illegal, void, invalid, or otherwise
unenforceable by a court of competent jurisdiction which shall determine that
any such illegal, void, invalid or unenforceable provisions cannot be cured by
blue-pencilling, then the remaining parts, terms or provisions shall not be
affected thereby and shall be enforceable between the parties to the fullest
extent of the law, and said illegal, void, invalid or otherwise unenforceable
part, term or provision shall be deemed not to be a part of this Agreement.
 
(k)           Headings and Captions. The headings and captions of the various
subdivisions of this Agreement are for convenience of reference only and will in
no way modify or affect the meaning or construction of any of the terms or
provisions hereof.
 
(l)           Injunctive Relief. You hereby expressly acknowledge that the
restrictions and covenants set forth in Section 1, 2, and 3 are material and
critically important provisions of this Agreement and that any breach or
threatened breach of any of the terms and/or conditions set forth in Section 1,
2 or 3 of this Agreement may result in substantial, continuing and irreparable
injury to the Company Group and/or damages that may be difficult to quantify.
Therefore, in addition to any other remedy that may be available to the Company
Group, it may be appropriate that the Company Group receive a temporary
restraining order and/or preliminary injunction, by a court of appropriate
jurisdiction in the event of any breach or threatened breach of the terms of
Section 1, 2 or 3 of this Agreement, without the necessity of proving actual
damages or irreparable harm, and without the necessity of posting any bond or
undertaking for the temporary restraining order or preliminary injunction.
 
(m)          No Waiver of Rights, Powers and Remedies. No failure or delay by a
party hereto in exercising any right, power or remedy under this Agreement, and
no course of dealing between the parties hereto or in any trade or industry,
will operate as a waiver of any such right, power or remedy of the party. No
single or partial exercise of any right, power or remedy under this Agreement by
a party hereto, nor any abandonment or discontinuance of steps to enforce any
such right, power or remedy, will preclude such party from any other or further
exercise thereof or the exercise of any other right, power or remedy hereunder.
The election of any remedy by a party hereto will not constitute a waiver of the
right of such party to pursue other available remedies. No notice to or demand
on a party not expressly required under this Agreement will entitle the party
receiving such notice or demand to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the party
giving such notice or demand to any other or further action in any circumstances
without such notice or demand.
 
(n)           Counterparts. This Agreement may be executed in two or more
counterparts, and by different parties hereto on separate counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.
 
(o)          Opportunity to Review. You hereby acknowledge that you have had
adequate opportunity to review these terms and conditions and to reflect upon
and consider the terms and conditions of this Agreement, and that you have had
the opportunity to consult with counsel of your own choosing regarding such
terms. You further acknowledge that you fully understand the terms of this
Agreement and have voluntarily executed this Agreement.
 
(p)           Effective Date. The Effective Date of this Agreement shall be the
same Effective Date as the Employment Agreement. The Effective Date is the date
which this Agreement first becomes binding on the Company and the Executive.
 
 
11

 
 
            
IN WITNESS WHEREOF, the parties have executed this Proprietary Rights Agreement
as of the date of the Employment Agreement of even date herewith.


 
NOVUME SOLUTIONS, INC.
 
By: /s/ Robert Berman                     

Robert Berman, CEO
 
 
/s/ Riaz Latifullah                            

RIAZ LATIFULLAH
 

 

 
 
 
 
12
